ITEMID: 001-70678
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF THE UNITED MACEDONIAN ORGANISATION ILINDEN AND IVANOV v. BULGARIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 11;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic and Convention proceedings
JUDGES: Christos Rozakis
TEXT: 9. Ilinden is an association based in southwest Bulgaria, in an area known as the Pirin region or the geographic region of Pirin Macedonia. It has chapters in, inter alia, the towns of Sandanski, Petrich and Blagoevgrad.
10. Ilinden was founded on 14 April 1990. In 1990 it applied for registration. The courts refused, holding that “its statute and programme were directed against the unity of the nation” (see Stankov and the United Macedonian Organisation Ilinden v. Bulgaria, nos. 29221/95 and 29225/95, §§ 1014, ECHR 2001IX). Its second and third attempts to register in 199899 and 200204 likewise failed (see The United Macedonian Organisation Ilinden and Others v. Bulgaria (dec.), no. 59491/00, 9 September 2004).
11. During the period 199097 Ilinden each year tried to organise meetings at sites in Pirin Macedonia to commemorate certain historical events. All these commemorations were banned by the authorities (see Stankov and the United Macedonian Organisation Ilinden, cited above §§ 1531).
12. On 25 March 1998 the second applicant and three other members of Ilinden informed the mayor of Sandanski that the organisation indented to organise a meeting on 19 April at the Rozhen monastery to commemorate the anniversary of the death of a historical figure buried there – Yane Sandanski. On 3 April the mayor informed them that he prohibited the meeting, as the municipality was preparing a commemoration and as another association, which, according to the Government, was hostile towards Ilinden, had already notified the mayor of its intention to hold a meeting at the same time and place. Upon that the second applicant and the other members of Ilinden informed the mayor that in view of this scheduling conflict they decided to move the event to an earlier date, 18 April. On 14 April the mayor replied that he could not assent to that either, as in the meantime the other association had informed him that their commemoration would last from 18 until 22 April.
13. On 14 and on 16 April 1998 Ilinden lodged applications for judicial review of the mayor's refusals with the Sandanski District Court.
14. On 10 April 1998 it also advised the head of the local police station of its intention to hold the meeting on 18 April.
15. On 16 April 1998 the police conducted a search at the home of a member of Ilinden, which served as a club of the organisation, and at another member's home, and seized a copy machine, newspapers, books, leaflets, and some other items.
16. On 17 April 1998 the Blagoevgrad Regional Prosecutor's Office issued a decree, ordering the police to take measures to prevent Ilinden from holding a meeting. The decree, which was based on Article 185 § 1 of the Code of Criminal Procedure (“the CCP”), stated that the holding of the meeting would constitute an offence under Article 174a of the Criminal Code (“the CC”).
17. On 17 April 1998 the police summoned the second applicant and several other members of Ilinden. They were issued written warnings informing them that the planned meeting had been banned by the Blagoevgrad Regional Prosecutor's Office.
18. On 18 April 1998 a number of members and followers of Ilinden from towns and villages in Pirin Macedonia tried to approach Rozhen by cars and by buses. All were turned back by the police who were placed at checkpoints on the roads leading to the monastery. The passengers of one bus were forced off and the driver was fined for allegedly driving a vehicle in a state of disrepair. It seems that one person coming by car was taken into custody by the Sandanski police for ten hours for allegedly failing to produce an identification document, and was illtreated.
19. On 24 April 1998 the Sandanski District Court informed Ilinden of its refusal to examine the applications for judicial review on the merits as they had been submitted on behalf of an unregistered organisation and were vague. It invited Ilinden to rectify those deficiencies within seven days.
20. On 29 April 1998 the second applicant and several other members of Ilinden filed complaints against the 16 April search and seizure with the Regional Police Directorate and requested the return of the seized items. It seems that no reply was received.
21. On 13 May 1998 the second applicant complained to the Sofia Military Prosecutor's Office about the coercive actions of the police before and during the planned commemoration. It seems that he did not receive an answer.
22. On 10 July 1998 Ilinden notified the mayor of Petrich that it planned to hold a meeting in the area of Samuilova krepost on 2 August. On 15 July the mayor replied that he could not allow the holding of a meeting, as another meeting had been planned for the same date and place by a municipal child centre.
23. On 16 July 1998 Ilinden lodged an application for judicial review with the Petrich District Court, arguing that for years in a row its meetings had been banned. It also stated that the area where it planned to hold the meeting was large enough for two parallel events; if that was deemed impracticable, it was prepared to reschedule the meeting for another date.
24. The court dismissed the application in a judgment of 20 July 1998. It held that Ilinden was not duly registered “in accordance with the laws of the country”. As a result, it was unclear who would be the organiser of the event and who would be responsible for the order during the meeting, in accordance with sections 9 and 10 of the Meetings and Marches Act. The court concluded that the lack of clarity as to the organisers of a public event endangered public order and the rights and freedoms of others.
25. On 28 July 1998 the Blagoevgrad Regional Prosecutor's Office issued a decree under Article 185 § 1 of the CCP, ordering the police to take measures to prevent Ilinden from holding a meeting. It reasoned that Ilinden was not registered and hence had no right to organisational or political activities; the holding of a meeting would therefore constitute an offence under Article 174a of the CC. Furthermore, Ilinden was advocating changes in the constitutional order in Bulgaria and the holding of a meeting would thus also constitute an offence under Chapter 1 of the CC.
26. On 2 August 1998 a number of members and followers of Ilinden travelled by car to Samuilova krepost. All roads leading to the site were blocked by the police who were stopping the cars and turning them back. Earlier in the morning members from Petrich gathered at a bus station in order to go to the site. Several police officers approached them, informed them that the meeting had been banned by the Blagoevgrad Regional Prosecutor's Office, and warned them not to try to reach the site. The plans of Ilinden to have the meeting at the planned spot having failed, its members decided to hold it at the organisation's club in Petrich. On the way there they tried to lay flowers and wreaths at the memorial of a poet. The police blocked their way. Apparently one person was arrested and held for six hours in custody.
27. On 7 September 1998 Ilinden notified the mayor of Blagoevgrad that it planned to lay wreaths on 12 September at the memorial of a prominent historical figure – Gotze Delchev, situated in the centre of the town, to observe the seventy-forth anniversary of the alleged killing of certain Macedonian activists by agents of the Bulgarian government. As no reply was forthcoming, the head of the local chapter of Ilinden telephoned the secretary of the municipality to enquire about the matter. The secretary informed him that Ilinden would not receive a written answer and that the municipality would advise the police so that it could prevent the event.
28. The applicants submitted that on 10 September 1998 Ilinden lodged an application for judicial review with the Blagoevgrad District Court, but that it was not examined within the statutory time-limit. The Government submitted that the records of the court did not indicate that an application had indeed been lodged.
29. On 11 September 1998 the Blagoevgrad Regional Prosecutor's Office issued a decree under Article 185 § 1 of the CCP, ordering the police to take measures to prevent Ilinden from holding a meeting. It reasoned that Ilinden was not registered and hence had no right to organisational or political activities. Also, it was advocating changes in the constitutional order of Bulgaria and expressed anti-Bulgarian views. Thus, the holding of a meeting would lead to the commission of offences under Article 174a § 2 and Chapter 1 of the CC.
30. In the evening of 11 September 1998 the police visited the house of the head of the local chapter of Ilinden and warned him that if he tried to organise the event he would be criminally prosecuted.
31. On 12 September 1998 members and followers of Ilinden tried to approach the memorial of Gotze Delchev, but the police blocked their way. They informed them that the Blagoevgrad Regional Prosecutor's Office had banned the event and read them the decree, but refused to give them a copy.
32. On 7 April 1999 Ilinden notified the mayor of Sandanski that it planned a commemoration at Rozhen monastery on 25 April. On 9 April the mayor informed Ilinden that it would receive a reply after presenting a document establishing that it was a registered organisation.
33. The applicants submitted that on 16 April 1999 Ilinden lodged an application for judicial review with the Sandanski District Court, but that the court did not reply.
34. On an unspecified later date several members of Ilinden were warned by the police to not organise a meeting on 25 April.
35. On 25 April 1999 members and followers of Ilinden tried to approach Rozhen by cars. The police, who had dispatched patrols at all roads leading to the monastery, blocked their way and turned them back. Some drivers were fined, allegedly for driving vehicles in state of disrepair. On the way back members of the Sandanski chapter of Ilinden tried to lay flowers at the bust of Yane Sandanski, but the police seized the flowers and allegedly arrested one person.
36. On 27 April 1999 Ilinden notified the mayor of Blagoevgrad that it planned to lay wreaths at the memorial of Gotze Delchev on 4 May.
37. On 29 April 1999 the mayor invited Ilinden to present a document establishing that was a registered organisation.
38. The same day the Blagoevgrad Regional Prosecutor's Office issued a decree under Article 185 § 1 of the CCP, ordering the police to take measures to prevent Ilinden from holding a meeting. It reasoned that the holding of a meeting would constitute offences under Article 174a and Chapter 1 of the CC.
39. On 3 May 1999 a member of Ilinden lodged an application for judicial review with the Blagoevgrad District Court. The court refused to examine the application by an order of 4 May, as it was unclear who was the organiser of the planned event. Moreover, the court was competent to deal with applications against orders banning meetings; no such order had been issued.
40. On 4 May 1999 members and followers of Ilinden who tried to approach the memorial were stopped by the police who informed them that the Blagoevgrad Regional Prosecutor's Office had issued a decree prohibiting the event. The police read out the decree, but refused to give them a copy.
41. On 25 May 1999 Ilinden complained to the Sofia Military Prosecutor's Office about the coercive actions of the police and the authorities. On 25 May that Office refused to open criminal proceedings, reasoning that, since Ilinden had not been registered, the ban of its meeting had been lawful and that the police had acted in pursuance of their duty to preserve public order.
42. On 12 July 1999 Ilinden notified the mayor of Petrich that it planned to hold a meeting at Samuilova krepost on 1 August. On 20 July the mayor replied that he could not allow the holding of a meeting, as another meeting had been planned for the same date and place by another organisation.
43. On 21 July 1999 Ilinden lodged an application for judicial review with the Petrich District Court, stating that it was prepared to move its meeting to another hour of the day or to hold it on some of the hills adjacent to Samuilova krepost, so as to avoid interfering with the other meeting. The court dismissed the application in a judgment of 26 July 1999. It held that Ilinden was non-existent as it was not registered. As a result, it could not be considered as the organiser of, and be responsible for order during the meeting, as required by sections 9 and 10 of the Meetings and Marches Act. In the court's view, that lack of clarity as to the organisers of the event endangered public order. Moreover, another meeting had been scheduled for the same date and place.
44. On 27 July 1999 the Blagoevgrad Regional Prosecutor's Office issued a decree under Article 185 § 1 of the CCP, ordering the police to take measures to prevent Ilinden from holding a meeting. It considered that the holding of a meeting would constitute offences under Article 174a and Chapter 1 of the CC.
45. It seems that no meeting was held on 1 August 1999 at Samuilova krepost by any other organisation. When that same day members and followers of Ilinden tried to approach the site by cars, they were stopped by police stationed at the roads leading to the site.
46. On 11 April 2000 Ilinden notified the mayor of Sandanski that it intended to organise a commemorative meeting on 22 April at Rozhen monastery. On 18 April the mayor made an order prohibiting the meeting, apparently on the ground it would endanger public order. Ilinden did not seek judicial review of this order.
47. On 22 April 2000 members and followers of Ilinden tried to approach Rozhen by cars. They were stopped at police checkpoints, where some of the drivers were fined, allegedly for traffic violations. It seems that the police also seized material intended for the decoration of a stage which the members of Ilinden planned to set up at the site. A vehicle transporting musicians and their instruments was not allowed to continue. The cars were stopped again at a second police post near the monastery and some written materials were impounded. However, some of the members and followers of Ilinden were allowed to approach the site, which was heavily guarded by police. The applicants alleged that a plain-clothes police officer was filming the participants despite their objections. They laid flowers and made a short speech, apparently denouncing the “assimilation policy” led by the Bulgarian Government. After that they left the site.
48. On 10 July 2000 Ilinden notified the mayor of Petrich of its intention to hold a commemorative meeting on 30 July at Samuilova krepost. By a letter of 18 July the mayor replied that he could not allow the event, as another association had already applied for authorisation to organise a meeting on the same date.
49. Ilinden lodged an application for judicial review with the Petrich District Court. It argued that the site was large enough for two events to take place simultaneously. The court dismissed the application in a judgment of 24 July 2000. It found that Ilinden had not been registered and apparently had links with a political party, “UMO Ilinden – PIRIN”, which had been declared unconstitutional by the Constitutional Court on 29 February 2000 for acting against the territorial integrity of the country (see The United Macedonian Organisation Ilinden – PIRIN and Others v. Bulgaria, no. 59489/00, §§ 2127, 20 October 2005). The holding of a meeting by Ilinden could therefore pose a threat to the territorial integrity of the country. Moreover, another, duly registered, association intended to organise a meeting on the same date. The parallel holding of two events could endanger public order.
50. Nevertheless, on 30 July 2000 certain members and followers of Ilinden were able to hold a meeting at Samuilova krepost. It seems that the police did not interfere.
51. On 1 September 2000 Ilinden informed the mayor of Blagoevgrad that that it wanted to hold a commemoration at the memorial of Gotze Delchev on 12 September. The mayor did not reply. Ilinden then lodged an application for judicial review with the Blagoevgrad District Court, but did not get an answer.
52. On 8 September 2000 the Blagoevgrad Regional Prosecutor's Office issued a decree under Article 185 § 1 of the CCP, ordering the police to take measures to prevent Ilinden from holding a meeting. It reasoned that the holding of a meeting would constitute an offence under Chapter 1 of the CC.
53. On 12 September 2000 members and followers of Ilinden tried to approach the memorial, but were stopped by the police. A police officer read out the decree prohibiting the commemoration, but refused to furnish a copy of it.
54. On 4 April 2001 Ilinden notified the mayor of Sandanski that it would organise a meeting on 22 April at Rozhen monastery. The mayor did not reply.
55. On 22 April 2001 members and followers of the organisation assembled at the site. Approximately fifty police officers were also present. The applicants averred that at some point during the meeting two members tried to place a wreath covered with a band with an inscription on the grave of Yane Sandanski. Allegedly four policemen moved towards them and ordered that the band be removed. When the persons carrying the wreath refused, the police seized it and arrested one of them. He was taken to a nearby village, released and warned not to try to return to the meeting. Additionally, a poster brought by the members of Ilinden was allegedly taken away by a plainclothes police officer. The police also prevented the placing on the podium of loudspeakers the members of Ilinden had brought. The applicants also alleged that local catering companies were prohibited by the municipal authorities from sending staff and facilities to the site during the meeting. The Government submitted that during the meeting a member of Ilinden stated that “there have been and will be Macedonians. Death to the enemies! Not a single Bulgarian will remain living...”. According to them, one person who was drunk was taken out of the area where the meeting was taking place.
56. On 27 April 2001 Ilinden notified the mayor of Blagoevgrad that it indented to lay flowers at the memorial of Gotze Delchev on 4 May. The mayor did not reply.
57. On 4 May 2001 a group of members and followers of Ilinden attempted to approach the memorial to lay a wreath covered with a band with an inscription. The applicants alleged that the police intervened and ordered them to remove the band with the inscription, citing a decree made by the Blagoevgrad Regional Prosecutor's Office. Apparently the members and followers of Ilinden refused and several plainclothes police officers diverted them from the memorial. The members and followers of Ilinden headed for a nearby church, followed by the police who were allegedly shouting insulting words at them. The applicants averred that two police officers seized a camera held by one of the members. The members laid the wreath at a grave in the churchyard. Later in the day three unknown persons took it away. According to the Government, the police had to disrupt the ceremony and direct the members and followers of Ilinden to the nearby church because other persons who were standing nearby became agitated upon the arrival of news that members of UMO Ilinden – PIRIN (see paragraph 49 above) had tried to assault the Bulgarian ambassador in Skopje.
58. On 12 July 2001 Ilinden notified the mayor of Petrich of its intention to hold a meeting on 29 July at Samuilova krepost. By a letter of 20 July, which was allegedly delivered at the home of a member of Ilinden on 28 July – a Saturday – the mayor prohibited the meeting because another meeting had been planned for the same date by a municipal child centre.
59. On 25 July 2001 the Blagoevgrad Regional Prosecutor's Office issued a decree under Article 185 § 1 of the CCP, ordering the police to take measures to prevent Ilinden from holding a meeting. It reasoned that the holding of a meeting would constitute offences under Article 174a and Chapter 1 of the CC.
60. On 29 July 2001 a group of approximately two hundred and fifty people tried to approach Samuilova krepost by buses and cars. They were turned back by the police two kilometres before the site. The applicants allege that the police told them that military exercises were to take place and that they could not continue. According to the Government, they were informed of the prosecutor's decree prohibiting the event. After they were stopped, the members and followers of Ilinden decided to lay flowers at the memorial of a poet in Petrich. Several dozen police officers blocked their way. Apparently the second applicant, Mr Ivanov, and another person were arrested and kept several hours in custody.
61. On 23 August 2002 Ilinden notified the mayor of Blagoevgrad that it wanted to hold a commemoration at the memorial of Gotze Delchev in the centre of Blagoevgrad on 12 September. The mayor did not reply.
62. At approximately 3.30 p.m. on 12 September 2002 members and followers of Ilinden, who had gathered at a meeting point situated at a little less than a kilometre from the memorial, started marching toward it. However, at first that proved impossible because the memorial was surrounded by a group of about twenty persons who were shouting insults. Several persons from that group attacked individual members and followers of Ilinden, broke the flagstaff one of them was carrying, tried to take another flag, tore a poster and took the ribbon from a wreath carried by one of the members of Ilinden. A member of Ilinden was filming with a camera. One person attacked him from behind and tore the electrical cables of the camera. The police was present and had formed a cordon between the members and followers of Ilinden and the hostile group, but apparently failed to prevent the above incidents. However, they secured the members and followers of Ilinden access to the memorial, where they laid a wreath. The president of Ilinden tried to make a short speech, which was constantly interrupted by the shouting of the hostile group. The members and followers of Ilinden then retreated from the memorial under police escort.
63. On 23 September 2002 Ilinden complained to the Blagoevgrad Regional Prosecutor's Office about the actions of the hostile group. That Office ordered a preliminary verification, but apparently nothing ensued.
64. On 15 October 2002 Ilinden complained to the Sofia Military Prosecutor's Office about the inactivity of the police officers present during the 12 September meeting and about their failure to secure the peaceful holding of the event. That office carried out a preliminary verification and on 10 December 2002 refused to open criminal proceedings. On appeal of Ilinden its decree was upheld by the Sofia Military Appellate Prosecutor's Office on 20 February 2003. Ilinden further appealed to the Chief Prosecutor's Office, which upheld the refusal in a decree of 6 October 2003, reasoning that Ilinden's allegations were not supported by the facts established during the preliminary verification. The police had strictly complied with the relevant legal provisions. Although certain members of the organisation had acted provocatively, the officers had showed restraint and had performed their duties.
65. On an unspecified date in July 2003 Ilinden notified the mayor of Petrich that it planned to hold a meeting at Samuilova krepost on 2 August, to commemorate the one-hundred anniversary of the Ilinden uprising. Apparently the mayor assented and on 2 August 2003 members and followers of Ilinden gathered at Samuilova krepost. There was a four-hour programme. During the entire event a plainclothes police officer was filming. When the chairperson of Ilinden tried to remove the camera, there ensued a scuffle and the police attempted to arrest him.
66. On 28 August 2003 Ilinden notified the mayor of Blagoevgrad that on 12 September it intended to organise a commemoration at the memorial of Gotze Delchev. In its notification it stated that the purpose of the event was to honour the memory of the “victims of the genocide ... inflicted by the Bulgarian Government on the Macedonian nation”. In a letter of 1 September, which was posted on 5 and arrived on 9 September, the mayor informed Ilinden that in principle every citizen of Bulgaria had the right to commemorate national heroes as Gotze Delchev. However, the remarks contained in the notification were unconstitutional and provocative. They were indicative of actions which would infringe the rights of others and would lead to conflicts, as had already happened in the past. Also, in order to organise events, Ilinden had to be registered. Finally, there was no need for the planned event to take place in front of the memorial of Gotze Delchev and its timing was inopportune, because another event had been planned for the same time and date. If Ilinden chose another place for holding its commemoration, the mayor would reconsider the matter.
67. On 10 September 2003 Ilinden objected to the mayor's decision. It stated that it was willing to shift the time of its commemoration to one hour later, but that the place was closely bound to a specific occasion and could not be changed. The same day the organisation filed an application for judicial review with the Blagoevgrad District Court.
68. On 11 September 2003 the police summoned two members of Ilinden and cautioned them in writing to refrain from organising the event planned for 12 September.
69. On 12 September 2003 the mayor of Blagoevgrad informed Ilinden that he prohibited the planned event, because it would create conditions for the disruption of the public order and would endanger the rights of others.
70. On 12 September 2003 members and followers of Ilinden gathered in the centre of Blagoevgrad with a view to marching to the memorial of Gotze Delchev. Approximately fifty police officers were also present. Several officers approached the members and followers of Ilinden and read out a decree of the Blagoevgrad Regional Prosecutor's Office prohibiting the commemoration.
71. In a decision of 16 September 2003 the Blagoevgrad District Court declared the application for judicial review inadmissible. It found that it had been filed with the court on 10 September and had been brought to the attention of a judge-rapporteur at 4.37 p.m. on 11 September. By section 12(6) of the Meetings and Marches Act, the time-limit for ruling on the application was five days. As of 16 September the issue whether to allow the event planned for 12 September had become moot and there was no need for the court to rule on that.
72. The relevant provisions of the Constitution of 1991 read as follows:
“1. Everyone shall have the right to peaceful and unarmed assembly at meetings and marches.
2. The procedure for organising and holding meetings and marches shall be provided for by act of Parliament.
3. Permission shall not be required for meetings to be held indoors.”
“Organisations whose activities are directed against the sovereignty or the territorial integrity of the country or against the unity of the nation, or aim at stirring racial, national, ethnic or religious hatred, or at violating the rights and freedoms of others, as well as organisations creating secret or paramilitary structures, or which seek to achieve their aims through violence, shall be prohibited.”
73. The legal requirements for the organisation of meetings are laid down in the Meetings and Marches Act of 1990. Its relevant provisions are as follows:
“Meetings, rallies and marches may be organised by individuals, associations, political or other civic organisations.”
“Every organiser [of] or participant [in a march or a meeting] shall be responsible for damage caused through his or her fault during the [event].”
“Where a meeting or rally is to be held outdoors, the organisers shall notify the [respective] People's Council or mayor's office in writing at least fortyeight hours before its beginning and shall indicate the [name of] the organiser, the aim [of the meeting or rally], and its venue and time.”
“The organisers of the meeting shall take the measures necessary to ensure order during the event.”
“1. The meeting shall be presided over by a president.
2. The participants shall abide by the instructions of the president concerning the preservation of [public] order ...”
74. The prohibitions against meetings are also set out in the Meetings and Marches Act of 1990:
“1. Where the time or venue of the meeting or rally or the itinerary of the march would create a situation endangering public order or traffic safety, the President of the Executive Committee of the People's Council, or the mayor, respectively, shall propose their modification.
2. The President of the Executive Committee of the People's Council or the mayor shall be competent to prohibit the holding of a meeting, rally or march, where reliable information exists that:
1. it aims at the violent overturning of Constitutional public order or is directed against the territorial integrity of the country;
2. it would endanger public order in the local community;
...
4. it would breach the rights and freedoms of others.
3. The prohibition shall be imposed by a written reasoned act not later than twentyfour hours after the notification.
4. The organiser of the meeting, rally or march may appeal to the Executive Committee of the People's Council against the prohibition referred to in the preceding paragraph. The Executive Committee shall decide within twentyfour hours.
5. Where the Executive Committee of the People's Council has not decided within [the above] timelimit, the march, rally or meeting may proceed.
6. If the appeal is dismissed, the dispute shall be referred to the respective district court which shall decide within five days. That court's decision shall be final.”
75. The Meetings and Marches Act was enacted in 1990, when the Constitution of 1971 was still in force. Under the Constitution of 1971 the executive local state organs were the Executive Committees of the district People's Councils. The mayors, referred to in some of the provisions of that Act, were representatives of the Executive Committee acting in villages and towns which were under the jurisdiction of the respective People's Council.
76. The Constitution of 1991 abolished the Executive Committees and established the post of mayor, elected by direct universal suffrage, as the “organ of the executive power in the municipality” (Article 139 § 1).
77. Former Article 185 § 1 of the CCP, as in force at the material time (it was repealed in 2003), provided that the prosecutor was bound “to take the necessary measures to prevent a crime, for which there [was] reason to believe that it [would] be committed. [These measures could include] the temporary impounding of the means which could be used for committing the crime”.
78. Article 174a § 2 of the CC makes it an offence for the organiser of a public meeting to, inter alia, hold a prohibited meeting in violation of section 12(3) of the Meetings and Marches Act of 1990.
79. Chapter 1 of the special part of the CC regulates offences against the Republic (attempted coup d'état, terrorist offences, mutiny, espionage, sabotage, advocating a fascist or other antidemocratic ideology, etc.).
VIOLATED_ARTICLES: 11
